Name: Commission Decision (EU) 2017/1518 of 31 August 2017 confirming the participation of Ireland in Regulation (EU) 2017/353 of the European Parliament and of the Council replacing Annexes A and B to Regulation (EU) 2015/848 on insolvency proceedings
 Type: Decision
 Subject Matter: European construction;  Europe;  information and information processing;  civil law;  cooperation policy;  business organisation
 Date Published: 2017-09-01

 1.9.2017 EN Official Journal of the European Union L 226/30 COMMISSION DECISION (EU) 2017/1518 of 31 August 2017 confirming the participation of Ireland in Regulation (EU) 2017/353 of the European Parliament and of the Council replacing Annexes A and B to Regulation (EU) 2015/848 on insolvency proceedings THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Protocol (No 21), annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, and in particular Article 4 thereof, Whereas: (1) By letter to the European Commission of 7 June 2017, Ireland notified its wish to accept and be bound by Regulation (EU) 2017/353 of the European Parliament and of the Council (1). (2) There are no specific conditions attached to the participation of Ireland in the above mentioned Regulation and no need for transitional measures. The Commission notes that Ireland is bound by Regulation (EU) 2015/848 of the European Parliament and of the Council (2), and the measure concerned by the current notification of Ireland merely updates the Annex to that Regulation containing the list of national insolvency proceedings. (3) The participation of Ireland in Regulation (EU) 2017/353 should therefore be confirmed. (4) In order to allow Ireland to apply the Regulation on insolvency proceedings with its Annex A as replaced by Regulation (EU) 2017/353 as soon as possible, this Decision should enter into force on the day following that of its publication, HAS ADOPTED THIS DECISION: Article 1 The participation of Ireland in Regulation (EU) 2017/353 is confirmed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 August 2017. For the Commission The President Jean-Claude JUNCKER (1) Regulation (EU) 2017/353 of the European Parliament and of the Council of 15 February 2017 replacing Annexes A and B to Regulation (EU) 2015/848 on insolvency proceedings (OJ L 57, 3.3.2017, p. 19). (2) Regulation (EU) 2015/848 of the European Parliament and of the Council of 20 May 2015 on insolvency proceedings (OJ L 141, 5.6.2015, p. 19).